UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
In Re: ) 19-35563
Lillian R. Erby, ) Chapter 13
Debtor(s). ) Hon. Judge Deborah L. Thorne

NOTICE OF MOTION
TO: See attached list

On June 2, 2021, at 1:30 p.m., I will appear before the Honorable Deborah L. Thorne, or any
judge sitting in that judge’s place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https:/Avww.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or
1-646-828-7666. Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 — no
password required. The meeting ID and further information can also be found on Judge Thorne’s
web page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

Movant: Lillian R. Erby

By: Michael R. Colter, IT
David M. Siegel & Assoc., LLC
790 Chaddick Drive

Wheeling, IL 60090

(847) 520-8100
mcolter@davidmsiegel.com

CERTIFICATE OF SERVICE

I, Michael R. Colter, II, certifies that I served a copy of this notice and the attached
motion on each entity shown on the attached list at the address shown and by the method
indicated on the list on May 12, 2021, at 5:00 p.m.
To the following persons or entities who have been served via electronic mail:

U.S. Bankruptcy Trustee: USTPRegion]1.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: thocall@chil3.com

To the following persons or entities who have been served via U.S. Mail:

Lillian R. Erby
4000 E. 134th Street, Apt. 113
Chicago, IL 60633

OneMain
P.O. Box 3251
Evansville, IN 47731

TD Auto Finance LLC

c/o Riezman Berger PC

7700 Bonhomme Avenue 7th Floor
St Louis MO 63105

T Mobile/T-Mobile USA Inc

by American InfoSource as agent
4515 N Santa Fe Ave

Oklahoma City, OK 73118

CW Nexus Credit Card Holdings 1, LLC
Resurgent Capital Services

PO Box 10368

- Greenville, SC 29603-0368

Santander Consumer USA Inc.
d/b/a Chrysler Capital

PO Box 961275

Fort Worth, TX 76161-1245

Educational Credit Management
Corporation

P.O. Box 16408

St. Paul, MN 55116-0408

Portfolio Recovery Associates, LLC
c/o Capital One Bank (usa), N.a.
POB 41067

Norfolk VA 23541

Advocate Health Care
PO Box 1123
Minneapolis, MN 55440-1123

Department Stores National Bank
c/o Quantum3 Group LLC

PO Box 657

Kirkland, WA 98083-0657

World Acceptance Corporation
Attn: Bankruptcy Processing Center
P.O. Box 6429

Greenville, SC 29606

Jefferson Capital Systems LLC
Po Box 7999
Saint Cloud Mn 56302-9617

Quantum3 Group LLC as agent for
Comenity Bank

PO Box 788

Kirkland, WA 98083-0788

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
In Re: ) 19-35563
Lillian R. Erby, ) Chapter 13
Debtor(s). ) Hon. Judge Deborah L. Thorne
MOTION TO MODIFY PLAN

NOW COMES the Debtor, Lillian R. Erby, by and through her attorney, David M. Siegel

& Associates, LLC, to present this Motion, and in support thereof states as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating
Procedure 15(a) of the U.S. District Court for the Northern District of Illinois.

2) On December 18, 2019, Debtor filed for relief under Chapter 13 of Title 11 USC, and
Marilyn O. Marshall was appointed trustee in the case.

3) Debtor’s Plan currently requires monthly payments of $600.00, with general unsecured
creditors receiving no less than 10% of their allowed claims.

4) Debtor’s income at the time of filing was substantially higher due to her ability to drive
for Uber. Debtor has relied solely on her pension since the COVID-19 pandemic
dramatically lowered the demand for Uber drivers.

5) Debtor received a tax refund for 2020 in the amount of $2,684.00. Debtor is permitted to
retain the first $1,200.00 of the refund under her confirmed plan.

6) Debtor has been unable to drive for Uber. Debtor used her refund for necessary monthly
living expenses during the pandemic and to pay for a portion of her mother’s funeral after

her mother passed away in March 2021 (See Exhibit A).
7) Debtor seeks to modify her plan under § 1329 and waive the requirement to turn over her
2020 income tax refund due to the lack of available work during the pandemic.
8) The general unsecured creditors will still receive no less than 10% of allowed claims.
9) The Debtor seeks these modifications without the intent to commit fraud.
WHEREFORE, the Debtor, Lillian R. Erby, prays that this Honorable Court enter an
Order Modifying Debtor’s Chapter 13 Plan and for other such relief as the Court deems fair and
proper.
Respectfully Submitted,
/s/ Michael R. Colter, II

Michael R. Colter, I, A.R.D.C. #6304675
Attorney for the Debtor

 
